Title: To George Washington from “Cassius,” 17 July 1795
From: “Cassius”
To: Washington, George


          
            SIR,
            Baltimore, July 17, 1795.
          
          NO period since the revolution, has been pregnant with more important events to this country, than the present. We are in a situation at once the most humiliating and the most critical. Every friend to his country regards the consequences of Mr. Jay’s NEGOCIATION with apprehension.—Whatever may be its ultimate fate, the most threatning prospects present themselves on every side. Such is the melancholy situation to which we are reduced by the talents of Mr. Jay! Whatever tenderness we might be disposed to shew to the weakness of the man, in regard to the treaty at large, no apology, no excuse can be imagined for the total want of national regard discovered in the shameful neglect of the interest of this country, and in the palpable preference of the interest of our very worst enemy, in the execrated 12th article. It is impossible that he did not perceive the extent of the ruinous operation of that article. Here nothing is left to inference and construction; all is clear and obvious; and it justifies those who, on the appointment of that man as our negociator, expressed their apprehensions of the Issue of his mission; as well as those who, knowing the event, charge him as a traitor to his country!
          You cannot, sir, be ignorant that there prevails but one sentiment throughout the United States, with respect to the treaty and the negociator of it; and that they are alike abhorred. You cannot but know that the outcry that echoes from one extreme of this continent to the other against them, is not the noisy clamour of faction or of party, but the naked voice of an enraged and insulted community.
          To you, sir, in the hour of danger and despair, your country turned its eye, and on you rested its hope of deliverance from the iron hand of oppression. You enjoy the glory of having SAVED YOUR COUNTRY! On YOU, sir, that country again fixes a wilful look, and calls upon you to save it from this second ruin!
          
            CASSIUS.
          
         